Per Curiam. This was a bill in chancery brought by appellants against appellees, to cancel and declare void and of no effect a deed made by appellant to appellee Knight, conveying certain lands in fee. The bill prays that the deed be cancelled, and that complainant be restored to the title and possession of the premises. A demurrer was sustained to the bill, and a decree rendered dismissing the same at complainant’s costs, from which an appeal is prosecuted to this court. The case involves a freehold, and this court has no jurisdiction to hear and determine it. The appeal should have been to the Supreme Court. Board of Trustees v. Carrie Beal, 6 Bradwell, 536; and Fitzgerald v. Fitzgerald, ante 191, decided at the present term of this court. The appeal is dismissed. Appeal dismissed.